Name: 77/286/EEC: Commission Decision of 5 April 1977 allowing admission free of Common Customs Tariff duties of scientific apparatus for measuring emissions of pollutants in the atmosphere
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1977-04-19

 Avis juridique important|31977D028677/286/EEC: Commission Decision of 5 April 1977 allowing admission free of Common Customs Tariff duties of scientific apparatus for measuring emissions of pollutants in the atmosphere Official Journal L 095 , 19/04/1977 P. 0027 - 0028 Greek special edition: Chapter 02 Volume 3 P. 0027 ++++COMMISSION DECISION OF 5 APRIL 1977 ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF SCIENTIFIC APPARATUS FOR MEASURING EMISSIONS OF POLLUTANTS IN THE ATMOSPHERE ( 77/286/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ) , HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ) , AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 19 NOVEMBER 1976 , THE ITALIAN GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS : - INTENSIFIER DETECTOR HEAD , OMA MODEL 1205 D , - SCINTILLATOR , OMA MODEL 1205 D/01 , - POLYCHROMATOR , UV-VIS-NIR OMA MODEL 1208 , - OPTICAL MULTICHANNEL ANALYZER CONSOLE , OMA MODEL 1205 A , - DISPLAY , OMA MODEL 604 , SHOULD BE CONSIDERED TO BE SCIENTIFIC APPARATUS , AND WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE ARE CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL OF THE MEMBER STATES MET ON 9 MARCH 1977 WITHIN THE COMMITTEE ON DUTY FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWS THAT : - THE APPARATUS INTENSIFIER DETECTOR HEAD IS A 500 CHANNEL PHOTODIODE PHOTODETECTOR WITH AMPLIFIER , HAVING A RESPONSE TIME OF THE ORDER OF A PICOSECOND FOR FLASH PHENOMENA , - THE APPARATUS SCINTILLATOR IS A SCINTILLATOR WHICH WIDENS THE SPECTRUM BAND OF THE PHOTODETECTOR , - THE APPARATUS POLYCHROMATOR IS A MONOCHROMATOR SPECIALLY ADAPTED FOR OPERATION WITH THE PHOTODETECTOR , - THE APPARATUS OPTICAL MULTICHANNEL ANALYZER CONSOLE IS A MULTICHANNEL OPTICAL ANALYZER SPECIALLY DESIGNED FOR THE OPERATION AND READING OF SIGNALS FROM THE PHOTODETECTOR , - THE APPARATUS DISPLAY IS A VISUAL SCREEN SPECIALLY CONSTRUCTED FOR USE WITH THE ABOVE APPARATUS ; WHEREAS ALL THESE APPARATUS ARE INTERDEPENDENT COMPONENTS WHICH ARE ESSENTIAL FOR THE OPERATION OF THE COMPLETE UNIT INTENDED TO BE USED FOR STUDYING THE APPLICATION OF LASERS TO FLUID DYNAMICS TO MEASURE EMISSIONS OF POLLUTANTS IN THE ATMOSPHERE ; WHEREAS THE CHARACTERISTICS OF THESE APPARATUS AND THEIR INTENDED USE RENDERS THEM MATERIALS SPECIALLY ADAPTED TO RESEARCH IN THE FIELD OF ECOLOGY ; WHEREAS IN CONSEQUENCE , THEY ARE CONSIDERED TO BE SCIENTIFIC APPARATUS ; WHEREAS , WITH REGARD TO THE TECHNICAL ADAPTATIONS OF APPARATUS REFERRED TO ABOVE FOR THE PURPOSE OF THE OPERATION OF THE SAID UNIT , NO APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO ANY OF THE ABOVE APPARATUS IS CURRENTLY MANUFACTURED IN THE COMMUNITY , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS : - INTENSIFIER DETECTOR HEAD , OMA MODEL 1205 D , - SCINTILLATOR , OMA MODEL 1205 D/01 , - POLYCHROMATOR UV-VIS-NIR , OMA MODEL 1208 , - OPTICAL MULTICHANNEL ANALYZER CONSOLE , OMA MODEL 1205 A , - DISPLAY , OMA MODEL 604 , MUST BE CONSIDERED TO BE SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE APPARATUS DESCRIBED IN PARAGRAPH 1 ARE FULFILLED , IN SO FAR AS THE APPARATUS IS SPECIALLY ADAPTED TO OPERATE A UNIT INTENDED FOR MEASURING EMISSIONS OF POLLUTANTS IN THE ATMOSPHERE . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 5 APRIL 1977 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION ( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 .